DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the product of Invention I, corresponding to claims 1 – 12, in the reply filed on February 26, 2021 is acknowledged.
Claims 13 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 26, 2021.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it is a repeat of the claims, without clearly indicating what is new and/or improved in the art.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 6 – 8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelella et al. (US 2008/0017906 A1).
Regarding claim 1, Pelella discloses a device (e.g. figure 11), comprising:
a first device region (e.g. first device region comprising elements 60, 64, 68, 70, etc.., as indicated in annotated figure 11 below) defined above a substrate (e.g. substrate 34), wherein the first device region is isolated from the substrate by a buried insulating layer (buried insulating layer 32, ¶ [0012], the first device region comprising a first power rail (e.g. first power rail 102, ¶ [0023]);
a first signal line traversing at least a first portion of the first device region (e.g. as seen in annotated figure 11 below, first signal line 100 is over, and traversing, a portion of the first device region); and
a first plurality of edge cells positioned in the substrate adjacent the first device region (as seen in annotated figure 11 below, there are regions adjacent to the first device region which may be interpreted as a plurality of edge cells), wherein at least a first edge cell of the first plurality of edge cells comprises:
a substrate contact connecting the first power rail to the substrate (as seen in annotated figure 11 below, substrate contact 78/84 connects first power rail 102 to the substrate 34 through element 414, ¶ [0019], [0028]); and 
a first signal line antenna diode connecting the first signal line to the substrate (as seen in figure 11, first signal line antenna diode comprising 176/177 connects the first signal line 100 to the substrate 34 through 410, ¶ [0020]) .

    PNG
    media_image1.png
    509
    850
    media_image1.png
    Greyscale

Regarding claim 2, Pelella discloses the device of claim 1, wherein the substrate has a first conductivity type (e.g. ¶ [0014] discloses the substrate 34 is p-type) and the first signal line antenna diode comprises a first doped region positioned in the substrate and having a second conductivity type opposite the first conductivity type (as seen in figure 11, and disclosed in ¶ [0020], the first signal line antenna diode 176/177 has first doped region 176 in the substrate 34, and has a second conductivity type (N-type) opposite the first conductivity type (p-type)).

Regarding claim 3, Pelella discloses the device of claim 2, wherein the substrate contact comprises a second doped region positioned in the substrate and having the first conductivity type (second doped region 78, disclosed in ¶ [0019] to be the first conductivity type (p-type)).

Regarding claim 6, Pelella discloses the device of claim 1, further comprising a first via coupled to the first signal line antenna diode (e.g. figure 11, first via 90/406 above the first signal line antenna diode 176/177) and a first routing line coupling the first via to the first signal line (e.g. as seen in figure 11, first routing line 410 couples first via 90/406 to the first signal line 100).

Regarding claim 7, Pelella discloses the device of claim 1, further comprising a second via coupled to the substrate contact (e.g. figure 11, second via 96 above the substrate contact 78/84) and a second routing line coupling the second via to the first power rail (as seen in figure 11, second routing line 414 couples second via 96 to the first power rail 102).

Regarding claim 8, Pelella discloses the device of claim 7, wherein the first power rail is positioned in a first dielectric layer above the substrate (e.g. consider the first power rail to comprise elements 102 and 92/94, and figure 11 shows the first power rail 92/34 in first dielectric layer 88, ¶ [0022]), and the first signal line is positioned in a second dielectric layer positioned above the first dielectric layer (as seen in figure 11, first signal line 100 is in the second dielectric layer 402 above the first dielectric layer 88, ¶ [0025]).

Regarding claim 12, Pelella discloses the device of claim 1, further comprising a second device region defined above the substrate and positioned adjacent the first plurality of edge cells (e.g. as seen in annotated figure 11 above, there is a second device region above substrate 34, and adjacent (i.e. near) the plurality of edge cells), wherein the second device region is isolated from the substrate by the buried insulating layer (as seen in figure 11, buried insulating layer 32 isolates the second device region from the substrate 34), the first device region comprises an output pin (e.g. figure 11, output pin 406 connected to 98 through 100), and the second device region comprises an input pin (e.g. figure 11, input pin 406 connected to 312) connected to the output pin by the first signal line (as seen in figure 11, the output pin 406 connected to 321 is connected to the input pin 406 connected to 98 through the first signal line 100 (where element 410 may also be considered part of the first signal line in claim 1)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelella in view of Minami (US 2005/0269642 A1).
Regarding claim 4, Pelella discloses the device of claim 1, wherein the first device region comprises a second power rail (e.g. figure 11, consider the first power rail to be 102 connected to via 94 and the second power rail to be 102 connected to via 92).
Pelella is silent with respect to disclosing the at least one edge cell comprises a power rail antenna diode connecting the second power rail to the substrate.
Minami discloses an analogous device (e.g. figure 1), comprising a first device region having a first power rail and a second power rail (e.g. first power rail is 905 connect to drain region, and the second power rail is 905 connected to the source region), wherein at least one edge cell comprises a power rail antenna diode connecting the second power rail to the substrate (e.g. as seen in figure 1, power rail antennal diode comprising 120 and 110, considered to be an edge cell region, and seen to be connect to the second power rail 905 (source) through contact plug 903, ¶ [0028]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pelella such that the at least one edge cell comprises a power rail antenna diode connecting the second power rail to the substrate since Pelella discloses a transistor device comprising a first power rail connected to a drain region and second power rail connected to a source region, and Minami discloses an analogous transistor device comprising a first power rail connected to a drain region and second power rail connected to a source region such that at least one edge cell comprises a power rail antenna diode connecting the second power rail to the substrate. One would have been motivated to have the at least one edge cell comprises a power rail antenna diode connecting the second power rail to the substrate in order to avoid breakdown of the buried insulating layer during manufacturing, as discussed by Minami (e.g. ¶ [0031]).

Regarding claim 5, Pelella in view of Minami disclose the device of claim 4, wherein the substrate has a first conductivity type (e.g. substrate has p-type conductivity, as disclosed in ¶ [0014] of Pelella, and seen in figure 1 of Minami), the first signal line antenna diode comprises a first doped region positioned in the substrate and having a second conductivity opposite the first conductivity type (as seen in figure 11, and disclosed in ¶ [0020], the first signal line antenna diode 176/177 has first doped region 176 in the substrate 34, and has a second conductivity type (N-type) opposite the first conductivity type (p-type)), the power rail antenna diode comprises a second doped region positioned in the substrate and having the second conductivity type (figure 1 of Minami, power rail antenna diode 110/120 has second doped region 120 with the second conductivity type (N-type)), and the substrate contact comprises a third doped region positioned in the substrate and having the first conductivity type (Pelella: figure 11 shows the substrate contact has a third doped region 78 in the substrate 34, disclosed in ¶ [0019] to be the first conductivity type (p-type)).

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelella.
Regarding claim 9, Pelella discloses the device of claim 1, as cited above, but is silent with respect to explicitly disclosing a second signal line traversing at least a second portion of the first device region, wherein at least a second edge cell of the first plurality of edge cells comprises a second signal line antenna diode connecting the second signal line to the substrate.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pelella such that a second signal line is formed to traverse at least a second St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. See MPEP 2144.04. One would have been motivated to form a second signal line traversing at least a second portion of the first device region, wherein at least a second edge cell of the first plurality of edge cells comprises a second signal line antenna diode connecting the second signal line to the substrate, in order to create a plurality of transistor structures, thereby creating a more powerful device.

Regarding claim 11, Pelella discloses the device of claim 9, wherein the first edge cell is separated from the second edge cell by at least one edge cell not having an associated signal line antenna diode (e.g. as rendered obvious by figure 11 of Pelella when taken in plurality, as cited in claim 9. As seen in annotated figure 11 above, there are adjacent edge cell regions, whereby at least one edge cell does not have a signal line antenna diode. Therefore, forming such edge cells in plurality will yield the first edge cell being separated from a second edge cell by at least one edge cell not having an associated signal line antenna diode).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelella in view of Tabata et al. (US 8,183,602 B2).
Regarding claim 10, Pelella discloses the device of claim 9, wherein the first signal line is positioned in a first dielectric layer above the substrate (e.g. as seen in annotated figure 11 above).
Pelella is silent with respect to disclosing the second signal line is positioned in a second dielectric layer positioned above the first dielectric layer.
Tabata discloses an analogous device (e.g. figure 17), comprising a first signal line positioned in first dielectric layer (e.g. first signal line BLL1  in first dielectric layer L3) above a substrate (substrate 51), and a second signal line positioned in a second dielectric layer positioned above the first dielectric layer (e.g. second signal line BLL2 in second dielectric layer L4, which is seen to be above the firs dielectric layer L3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pelella such that the second signal line is positioned in a second dielectric layer positioned above the first dielectric layer since Pelella renders obvious the formation of first and second signal lines within a dielectric layer, and Tabata discloses an analogous device comprising first and second signal lines such that the second signal line is positioned in a second dielectric layer positioned above the first dielectric layer in which the first signal line is positioned. One would have been motivated to have the second signal line positioned in a second dielectric layer positioned above the first dielectric layer in order to reduce the planar size of the device, while allowing for several signal lines to overlap each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        May 3, 2021